Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Tommie Coleman, Appellant                             Appeal from the County Court of Delta
                                                      County, Texas (Tr. Ct. No. 2019-085).
No. 06-19-00266-CR        v.                          Memorandum Opinion delivered by Justice
                                                      Stevens, Chief Justice Morriss and Justice
The State of Texas, Appellee                          Burgess participating.
       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Tommie Coleman, pay all costs incurred by reason of
this appeal.
                                                      RENDERED DECEMBER 11, 2020
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk